Citation Nr: 0529629	
Decision Date: 11/04/05    Archive Date: 11/14/05

DOCKET NO.  03-06 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for right thigh 
shrapnel wound with neuroma of the femoral nerve, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for right thigh 
shrapnel wound scar residual, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from December 1965 to December 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  An April 2002 rating decision denied 
the veteran's claim and continued his existing evaluation for 
his disabilities, and he perfected a timely appeal.

The appellant testified at a Video Teleconference Hearing in 
August 2005 before the undersigned Veterans Law Judge.  A 
transcript of the hearing testimony is associated with the 
claims file.

The veteran's testimony at the hearing raised the prospect of 
an informal claim for a total evaluation on the basis of 
individual unemployability (TDIU).  Further, the claim file 
reflects that, after a February 2005 rating decision denied 
entitlement to TDIU, the veteran submitted a formal claim for 
TDIU in April 2005.  The Board notes, however, that the claim 
file also reflects a June 2005 letter from the veteran's 
representative wherein he withdrew his claim for TDIU and 
requested that no further action be taken on it.  In light of 
the veteran's June 2005 letter, the Board does not deem a 
referral of a TDIU claim to the RO to be indicated.



FINDINGS OF FACT

1.  The veteran's right thigh shrapnel wound manifests with 
mild limitation of motion of the right hip and right knee, 
slight loss of motor strength of the right quadriceps, 
fatigability, and subjective complaints of pain.

2.  The evidence of record does not show the veteran's muscle 
injury to more nearly approximate moderately severe.

3.  The veteran's femoral nerve disability manifests with 
pain.  The evidence of record does not show it to more nearly 
approximate severe incomplete paralysis.

4.  The veteran's right thigh scar residual manifests with 
tenderness on examination.

5.  The evidence of record does not show the veteran's scar 
residual to more nearly approximate a deep scar, or one that 
causes limited motion, with an area in excess of 12 square 
inches or 77 square centimeters (cm).


CONCLUSIONS OF LAW

1.  The requirements for a rating in excess of 20 percent for 
right thigh shrapnel wound with neuroma of the femoral nerve 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.21, 4.40, 4.55, 4.56, 4.59, 
4.73, 4.124a, Diagnostic Codes 5314, 8526 (2005).

2.  The requirements for a rating in excess of 10 percent for 
scar residual, right thigh shrapnel wound, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.118, Diagnostic Code 7804 (in effect prior to August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804 
(2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002) redefined VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); 38 C.F.R. § 3.159(b).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

More recently, however, the Court held in Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), that error regarding the 
timing of notice does not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  Further, the Court held that VA can demonstrate that 
a notice defect is not prejudicial if it can be demonstrated: 
(1) that any defect in notice was cured by actual knowledge 
on the part of the appellant that certain evidence (i.e., the 
missing information or evidence needed to substantiate the 
claim) was required and that the appellant should have 
provided it; (2) that a reasonable person could be expected 
to understand from the notice provided what was needed; or 
(3) that a benefit could not possibly have been awarded as a 
matter of law.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the veteran.  As such, there is no indication that there is 
any prejudice to the veteran by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103; 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  Consequently, the 
Board concludes that any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an October 2001 letter, the RO provided 
notice to the veteran regarding what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need to advise VA of 
or submit any additional evidence that is relevant to the 
claim.  The October 2001 letter did not inform the veteran of 
what evidence was required to substantiate the claim for 
entitlement to an increase.  An April 2003 RO letter, 
however, specifically informed him of the evidence needed to 
substantiate the claim for entitlement to an increase, as 
well as what information and evidence must be submitted by 
the veteran and what information and evidence will be 
obtained by VA.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the August 2002 Statement of the 
Case (SOC), and September 2004 and March 2005 Supplemental 
Statements of the Case (SSOC).  These documents provided him 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, he also was specifically informed 
of the cumulative evidence already having been previously 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159 and the applicable 
rating criteria for his disabilities.  Therefore, the Board 
finds that the veteran was notified and aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify, 
and no prejudice to the veteran exists by deciding the claim.

The record also reflects that VA arranged for appropriate 
examinations and has made reasonable efforts to obtain 
relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file includes of the veteran's VA 
treatment records and examination reports.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.



Shrapnel Wound with Neuroma

Factual Background

Historically, in November 1966, the veteran was wounded in 
the right leg by a mortar round while serving in Vietnam.  A 
November 1966 clinical record described the wound as a 
fragment wound with no nerve or artery involvement, and that 
it was debrided under general anesthetic.  A December 1966 
report reflects treatment by delayed primary closure of the 
wound under local anesthesia.

The veteran submitted his current application for an increase 
in September 2001.  The September 2001 examination report 
reflects that the veteran related that the site of his right 
thigh wound was still painful on and off, the pain had 
increased, and that it had caused him to take more and more 
days off work.  Neurological examination revealed a sensitive 
spot and scar in the upper third of the front of the right 
thigh.  Otherwise, the lower extremity examination was 
normal.  The examiner rendered an impression of causalgia of 
a branch of the right femoral nerve, and that the veteran 
complained that it was aggravating him with time.  The April 
2002 rating decision denied the claim for increases and 
continued the 20 percent evaluation for right thigh and 10 
percent for the scar.

In September 2004, the veteran submitted copies of his 
attendance record for 2001, 2002, and 2003 from when he was a 
state employee.  The legend for the form reflects that the 
numeral 1 denotes sick, and a red 1 denotes personal illness.  
The Board notes that all entries of 1 are in blank ink but 
with red scribble over the those entries.  The veteran did 
not submit a certification from the Administrator of the 
state highway department, as he did for 1997, 1998, and 1999.  
The claims file reflects no evidence as to why the purported 
sick leave was taken.  He also submitted a copy of a July 
2003 letter from the state which acknowledged receipt of his 
Early Retirement Incentive Application.

The veteran received another examination in September 2003.  
The report reflects that the veteran reported muscle 
tightness in the front right thigh, with throbbing pain at 
the scar site.  He denied numbness or tingling, and he 
related that the right leg had given out three times during 
the prior year, which resulted in weakness that lasted five 
minutes and was relieved with rest.  He related that 
operation of the brake and accelerator in his car, prolonged 
walking, or climbing precipitated pain, and that all of those 
activities were part of his job.  Flare-ups were intermittent 
and almost daily and could last for hours, with pain 
intensity on a good day of 4/10 and 10/10 on a bad day.  He 
used rest and Motrin for relief.  He was prescribed Elavil, 
but it caused drowsiness, which was incompatible with his 
work as a driver.  The veteran denied improvement from 
physical therapy.  

The examiner observed the veteran to walk without any 
mechanical aids and with a slight limp and normal posture.  
Physical examination revealed the lower extremities to be 
symmetrical and his muscles firm.  Hip range of motion on 
flexion was 0 to 100 degrees, and right knee range of motion 
on flexion to 120 degrees, with complaints of pain overlying 
the scar on the upper thigh during range of motion.  There 
was no joint swelling or effusion.  Motor strength on the 
right side was 4/5, right quadriceps 4/5, and left quadriceps 
were 5/5.  The veteran's dorsal pedis and pretibial pulses 
were 2+.  With two-pound weights on his ankles, he was able 
to lift his right leg seven times, after which he complained 
of pain and fatigability in the right upper thigh, and his 
left leg twenty times.  X-ray of the right femur noted a 
metallic density in the posterior medial thigh, otherwise 
negative.  The examiner noted the veteran's diagnosis of 
causalgia of the right thigh and his numerous visits with 
complaints of neuropathic right thigh pain.

The September 2003 VA peripheral nerve examination report 
reflects that physical examination of the lower extremities 
revealed a normal neurological examination, except for the 
small scar on the upper part of the right front thigh.  The 
examiner rendered an impression of causalgia of a branch of 
the right femoral nerve and observed that there was no 
objective gauge for pain.  

An October 2003 VA routine follow-up note reflects that the 
veteran complained of ongoing causalgic and aching pain in 
the right thigh, and that it had caused him to take early 
retirement.

At the hearing the veteran described his pain as like a 
tightening of the muscle and throbbing, and that it awoke him 
from sleep and he was unable to return to sleep.  He rated 
his average pain as 8-9/10.  He also related that he could 
not walk for more than 10 to 15 minutes without having to 
rest.  The veteran also related that his symptomatology 
precluded him from sitting for long periods of time, which 
impacted his ability to operate a salt truck in the winter 
and mower-tractors during other times of the year.  He 
claimed that he could not depress the pedal on the tractor, 
and that his employer accommodated his disability.  He also 
claimed that a VA orthopedist informed him that his nerve 
tendons were rubbing against each other, and he did not want 
him doing physical therapy.

Applicable law and regulation

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40.  
Moreover, pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21.  Therefore, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement. 
A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. For Diagnostic Codes 5301 through 5323, 
disabilities resulting from muscle injuries shall be 
classified as slight, moderate, moderately severe, or severe.  
38 C.F.R. § 4.56 (2005).

Muscle disability is considered to be moderately severe if it 
results from a through and through or deep penetrating wound 
by a small high velocity missile or large low-velocity 
missile, with evidence of debridement, prolonged infection, 
or sloughing of soft parts, and intermuscular scarring.  
Evidence of a moderately severe muscle injury includes 
service department record or other evidence showing 
hospitalization for a prolonged period for treatment of the 
wound, consistent complaints of the cardinal signs and 
symptoms of muscle disability as shown above and, if present, 
evidence of inability to keep up with work requirements.  The 
objective evidence of a moderately severe muscle disability 
includes entrance and (if present) exit scars that indicate a 
track of the missile through one or more muscle groups, the 
loss of deep fascia, muscle substance, or normal firm 
resistance of muscles compared with the sound side, and 
impairment of strength and endurance in comparison to the 
sound side. 38 C.F.R. § 4.56 (2004).

Muscle disability is severe if it was caused by a through and 
through or deep penetrating wound due to a high-velocity 
missile or large or multiple low velocity missiles, or with 
shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of 
soft parts, intermuscular binding, and scarring.  The 
evidence of severe muscle disability includes service 
department or other evidence showing hospitalization for a 
prolonged period for treatment of the wound, consistent 
complaints of the cardinal signs and symptoms of muscle 
disability as shown above, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of the inability to keep up with work requirements.  The 
objective findings include ragged, depressed, and adherent 
scars indicating wide damage to the muscle groups in the 
missile's track, loss of deep fascia or muscle substance, 
soft flabby muscles in the wound area, muscle swelling and 
hardening abnormally in contraction, and severe impairment of 
strength, endurance, or coordinated movements in comparison 
to the sound side.  

Evidence of severe muscle disability also includes X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and the explosive effect of 
the missile, adhesion of the scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle, diminished 
muscle excitability to pulsed electrical current in 
electrodiagnostic tests, visible or measurable atrophy, 
adaptive contraction of an opposing group of muscles, atrophy 
of muscle groups not in the track of the missile, or 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  38 C.F.R. § 4.56.

Analysis

The veteran is rated under Diagnostic Code 5314 for injury to 
Muscle Group XIV, which pertains to the extension of the 
knee, simultaneous flexion of the hip and flexion the knee, 
and acts with Group XVII in postural support of the body and 
acts with the hamstrings in synchronizing the hip and knee 
and anterior thigh group.  The Diagnostic Code provides a 40 
percent rating for severe disability, and a 30 percent rating 
applies for moderately severe disability.  38 C.F.R. § 4.73 
(2004).

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a).  The Board notes that the veteran's current 
evaluation of 20 percent for his right thigh wound is deemed 
to be due to his peripheral nerve pathology.  Nonetheless, 
should the medical evidence show the veteran's muscle injury 
to more nearly approximate a moderately severe injury, the 
Board would allow the higher evaluation.  The Board finds, 
however, that the veteran's Muscle Group XIV injury more 
nearly approximates a moderate injury at most.

The evidence of record does not show the veteran's original 
wound to have reflected objective evidence of a moderately 
severe injury.  The medical report of the veteran's treatment 
stated that the wound was not through-and-through, involved 
no nerve or artery, and the current examination revealed no 
loss of deep fascia or muscle substance.  The examiner noted 
the veteran's muscles to be sound.  In fact, the 2003 
examination report shows the veteran's wound residuals to 
meet practically every criteria for moderate muscle 
disability, as reflected by the degree of fatigability of his 
right leg as compared with his left.  Thus, rating the 
veteran primarily for his muscle injury will not result in an 
increased rating, and the Board now considers the evaluation 
of his peripheral nerve symptomatology.

The term "incomplete paralysis," of peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis given with each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement; when 
bilateral, combine with application of the bilateral factor.  
38 C.F.R. § 4.124a.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes referred to above will be 
that for moderate, incomplete paralysis, or moderately severe 
for the sciatic nerve.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderately incomplete paralysis.  38 C.F.R. 
§ 4.124.

Complete paralysis of the anterior crual nerve (femoral) 
involves complete paralysis of the quadriceps extensor 
muscles and warrants an evaluation of 40 percent.  
Diagnostic Code 8526.  Severe incomplete paralysis warrants 
an evaluation of  30 percent, moderate incomplete paralysis, 
20 percent, and mild incomplete paralysis, 10 percent.  Id.  
The veteran's femoral nerve disorder is currently evaluated 
at 20 percent, and the Board finds that the evidence of 
record shows it to continue to more nearly approximate 
moderate incomplete paralysis and a 20 percent evaluation.

The September 2003 neurological examination report reflects 
that the examiner found no objective clinical pathology.  
The muscle examination report reflects that the veteran's 
right hip flexion was 0 to 100 degrees, which was 25 degrees 
less than normal, 38 C.F.R. § 4.71a, Plate II, and his right 
knee flexion was 0 to 120 degrees, which was 20 degrees less 
than normal.  Id.  Further, the examiner noted that the 
strength of his right quadriceps was 4/5 as compared to 
normal 5/5 on his left.  The Board finds that these clinical 
findings show a clear preponderance of the evidence of no 
more than moderate disability.  Thus, the evidence shows the 
primary factor of the veteran's disability picture to be 
functional loss due to pain and fatigability, which is what 
the 20 percent evaluation compensates him for.  The Board 
notes the veteran's assertion as to the impact his 
disability had on his employment, but the Board finds that 
his disability is not so unusual or exceptional as to render 
the rating schedule impractical.  See 38 C.F.R. § 3.321(b).  
Further, the Board also notes that the state letter which 
acknowledged the veteran's retirement described it as an 
early incentive application, which is not prima facie 
evidence that the veteran's retirement was due to an 
inability to work.  Thus, the Board finds that the 20 
percent evaluation adequately compensates him for his 
functional loss due to his pain and fatigability.  38 C.F.R. 
§ 4.7, 4.40.


Shrapnel Wound Scar

Factual background, skin

The scar examination portion of the September 2003 muscle 
examination report reflects that the examiner noted the 
veteran's medical history of a penetrating wound with no 
exit.  Physical examination of the veteran's scar revealed 
the skin to be warm, dry, and intact.  The scar was located 
in the right anterolateral proximal thigh and measured 4 cm x 
0.5 cm.  It was smooth, skin-toned, slightly atrophic, and 
tender to palpation.  There was no underlying muscle loss, or 
evidence of erythema, inflammation, keloid formation, or 
muscle herniation.  The examiner rendered a diagnosis of 
well-healed superficial scar of the right upper thigh, which 
was tender on palpation, and that the veteran's reported pain 
was most likely due to neuropathic pathology of the femoral 
nerve.  The examiner opined that the scar did not interfere 
with the veteran's employability.

Applicable law and regulation

The legal standard for rating disabilities is set forth above 
and is incorporated here by reference.  Further, when the 
regulations concerning entitlement to a higher rating are 
changed during the course of an appeal, the veteran may be 
entitled to resolution of his claim under the criteria that 
are to his advantage.  The old rating criteria may be applied 
throughout the period of the appeal, if they are more 
favorable to the veteran.  New rating criteria, however, may 
be applied only from the effective date of the change 
forward, unless the regulation specifically provides for 
retroactive application.  38 U.S.C.A. § 5110(g);  VA O.G.C. 
Prec. Op. No. 3-2000 (April 10, 2000); VA O.G.C. Prec. Op. 
No. 7-2003 (Nov. 19, 2003).

The rating criteria for skin pathology was changed after the 
veteran submitted his claim for increases.  The new criteria 
became effective on August 30, 2002.  The SOC informed the 
veteran of the new criteria and the RO considered his claim 
under both, so the Board is at liberty to do likewise.  See 
Bernard v. Brown, 4 Vet. App. 384.  The Board finds, however, 
that as applied in this case, neither the prior nor current 
rating criteria are favorable or unfavorable to the veteran.

Both the prior and the current criteria provide that a scar 
which is painful on examination warrants a 10 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804 (in 
effect prior to August 30, 2002); Diagnostic Code 7804 
(2005).  The new criteria, however, provide a definition of a 
superficial scar.  A superficial scar is one not associated 
with any underlying soft tissue damage.  Diagnostic Code 
7804, Note (1).  Under the prior rating criteria, 10 percent 
is the maximum evaluation allowable for a superficial scar 
which is painful on examination.  Diagnostic Code 7804 (in 
effect prior to August 30, 2002).  The Board notes no 
evidence of unusual or exceptional impact on the veteran by 
his scar residual, especially in light of the examiner's 
finding at the 2003 examination that it did not impact his 
employment.  Further, the scar residual is rated separately 
and combined with his evaluation for the incomplete paralysis 
of his femoral nerve.

The Board notes that the new criteria allow for an evaluation 
higher than 10 percent for a scar on an area other than the 
head, face, or neck, which is either deep or causes limited 
motion.  A scar with an area which exceeds 12 square inches 
(77 square cm) and is deep or causes limited motion, warrants 
an evaluation of 20 percent.  Diagnostic Code 7801 (2005).  A 
deep scar is one associated with underlying soft tissue 
damage.  Id., Note (2).  As already noted, the veteran's scar 
is not deep but superficial.  Further, at less than 4 square 
cm in area, it does not more nearly approximate 77 square cm 
in area.

Thus, the Board finds that the evidence of record 
preponderates against an increased evaluation for the 
veteran's right thigh shrapnel wound residuals, with neuroma 
of the femoral nerve, and his scar residual.  38 C.F.R. 
§§ 4.3, 4.7.





	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to an increased rating for right thigh shrapnel 
wound with neuroma of the femoral nerve is denied.

Entitlement to an increased rating for right thigh shrapnel 
wound scar residual is denied.



	                        
____________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


